In re Jones, Ulysses; — Defendant(s); applying for supervisory and/or remedial writ; Parish of Jefferson, 24th Judicial District Court, Div. “G”, No. 96-6462; to the Court of Appeal, Fifth Circuit, No. 98-KW-0500
Granted. The ruling of the trial judge denying defendant’s motion for a continuance is reversed. The matter is remanded to the trial judge for the granting of a continuance for a reasonable amount of time to allow defendant to adequately prepare his defense.
TRAYLOR, J., dissents.
LEMMON, J., not on panel.